DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 16 FEB 2022 election without traverse of Invention I, Species I, embodiment shown in FIGS. 1-4, claims 1-11, is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species/invention, there being no allowable generic or linking claim. Cf. 16 DEC 2021 Requirement for Restriction/Election.
Continuity Information
The instant application is a continuation of 16218868, now U.S. Patent Number 10832940, which is a continuation of 15935606, filed 26 MAR 2018, now U.S. Patent Number 10192779.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 NOV 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent Number 10832940. Although the conflicting claims are not identical, they are not patentably distinct from each other because similar semiconductor device structures are claimed. For example, structures having a first layer of single-crystal semiconductor material separating a first layer of polycrystalline semiconductor material from a second layer of polycrystalline semiconductor material.
The claim correspondence is as follows (app /US 10832940): 1/2, 10/2, and 11/2.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen et al. (US 9209301; below, “Nguyen”). At least “combining prior art elements”, “simple substitution”, “obvious to .
RE 1, Nguyen, in Figures 1-15 and related text, e.g., Abstract, cols. 1-20, discloses a structure comprising:

    PNG
    media_image1.png
    521
    515
    media_image1.png
    Greyscale
 
a semiconductor substrate (110[Wingdings font/0xE0]106) including a top surface (118 interface), a first layer of polycrystalline semiconductor material (atomic layer of 106 interfacing with 108), a second layer of polycrystalline semiconductor material (102), and a first layer of single-crystal semiconductor material (104), the first layer of polycrystalline semiconductor material (atomic layer of 106 interfacing with 108) arranged between the 
Thus, Nguyen anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Nguyen’s structure cannot constitute each element of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Chiu because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 1, 10, and 11 are rejected.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Disney et al. (US 20080009119), is considered pertinent to applicants’ disclosure. Disney et al. does not teach, inter alia, a first layer of polycrystalline semiconductor material arranged between the second layer of polycrystalline semiconductor material and the top surface, and the first layer of single-crystal semiconductor material separating the first layer of polycrystalline semiconductor material from the second layer of polycrystalline semiconductor material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/WALTER H SWANSON/Primary Examiner, Art Unit 2815